UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05617 SHELTON GREATER CHINA FUND (Exact name of registrant as specified in charter) 44 Montgomery Street, Suite 2100 San Franciso, CA 94104 (Address of principle executive offices)(Zip Code) Brown Brothers Harriman & Co. 40 Water Street Boston, MA 02109 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 955-9988 Date of fiscal year end: 12/31 Date of reporting period: 7/01/10 to 6/30/11 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Proxy Voting Record ***** FORM N-Px REPORT ***** ICA File Number: 811-05617 Reporting Period: 07/01/2010 - 06/30/2011 Shelton Greater China Fund SHELTON GREATER CHINA FUND ACER INC. T icker Security ID: Y0003F171 Meeting Date: June 15, 2011 Meeting Type: Annual Record Date: April 15, 2011 Proposal Mgt Rec Vote Cast Sponsor Elect J.T. Wang with ID Number For For Management N100617472 as Director Elect Stan Shih with ID Number For For Management N100407449 as Director Elect Hsin-I Lin with ID Number For For Management D100805018 as Director Elect a Representative from Hung Rouan For For Management Investment Corporate with ID Number 12505363 as Director Elect Philip Peng with ID Number For For Management J100569889 as Director Elect F.C. Tseng with ID Number For For Management S100189600 as Independent Director Elect Sir Julian Michael Horn-Smith For For Management with ID Number 093240515 as Independent Director Elect Carolyn Yeh with ID Number For For Management A202395907 as Supervisor Elect George Huang with ID Number For For Management A101313365 as Supervisor 2 Approve 2010 Business Operations Report For For Management and Financial Statements 3 Approve 2010 Allocation of Income and For For Management Dividends 4 Approve Release of Restrictions of For For Management Competitive Activities of Newly Elected Directors and Their Representatives ADVANCED SEMICONDUCTOR ENGINEERING INC. T icker Security ID: Y00153109 Meeting Date: June 28, 2011 Meeting Type: Annual Record Date April 29, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and For For Management Dividends 3 Approve Capitalization of Income and For For Management Dividends and Issuance of New Shares 4 Approve Increase of Cash Capital to For For Management Participate in the Issuance of Global Depository Receipt or Increase of Cash Capital in Domestic, or Issuance of Convertible Bonds at Home and Abroad to Raise Funds 5 Amend Articles of Association For For Management 6 Transact Other Business (Non-Voting) None None Management ASIA CEMENT CORPORATION Ticker: Security ID: Y0275F107 Meeting Date: June 22, 2011 Meeting Type: Annual Record Date: April 22, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and For For Management Dividends 3 Approve Capitalization of Income and For For Management Dividends and Issuance of New Shares, and Increase of Authorized Capital 4 Amend Articles of Association For For Management 5 Approve Amendment to Rules of Procedure For For Management for Election of Directors and Supervisors 6 Elect Directors and Supervisors (Bundled) For Against Management 7 Approve Release of Restrictions of For For Management Competitive Activities of Directors 8 Transact Other Business (Non-Voting) None None Management ASUSTEK COMPUTER INC. Ticker: Security ID: Y04327105 Meeting Date: June 9, 2011 Meeting Type: Annual Record Date: April 8, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Financial Statements For For Management 2 Approve 2010 Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2010 Income For For Management and Dividends and Issuance of New Shares 4 Approve to Amend Procedures Governing For For Management the Acquisition or Disposal of Assets 5 Approve Amendments on the Procedures For For Management for Lending Funds to Other Parties and Procedures for Endorsement and Guarantees Elect Shih, Tsung-Tang with ID Number For For Management N100872786 as Director Elect Tseng, Chiang-Sheng with ID For For Management Number N100115455 as Director Elect Shen, Cheng-Lai with ID Number For For Management R120635522 as Director Elect Hung, Hung-Chang with ID Number For For Management M120497902 as Director Elect Chen,Yen-Cheng with ID Number For For Management F121355097 as Director Elect Hsu, Hsien-Yuen with ID Number For For Management A120399965 as Director Elect Hsieh, Min-Chieh with ID Number For For Management A123222201 as Director Elect Yang, Tze-Kaing with ID Number For For Management A102241840 as Supervisor Elect Cheng, Chung-Jen with ID Number For For Management J100515149 as Supervisor Elect Yang,Long-Hui with ID Number For For Management N103321517 as Supervisor 7 Approve Release of Restrictions of For For Management Competitive Activities of New Directors AU OPTRONICS CORP Ticker: Security ID: Y0451X104 Meeting Date: June 10, 2011 Meeting Type: Annual Record Date: April 11, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Amend Articles of Association For For Management 4 Approve Release of Restrictions of For For Management Competitive Activities of Directors 5 Transact Other Business (Non-Voting) None None Management CATCHER TECHNOLOGY CO LTD Ticker: Security ID: Y1148A101 Meeting Date: June 24, 2011 Meeting Type: Annual Record Date: April 25, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve Capital Increase and Issuance For For Management of New Shares or Domestic and Foreign Convertible Corporate Bonds to Raise Working Capital Elect Lin, Chen-Mei with ID Number For For Management E220069904 as Supervisor Elect Chen, Jiunn-Rong with ID Number For For Management D120885450 as Supervisor CATHAY FINANCIAL HOLDING CO., LTD. Ticker: Security ID: Y11654103 Meeting Date: June 10, 2011 Meeting Type: Annual Record Date: April 11, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve Capital Increase and Issuance For For Management of New Shares 4 Amend Articles of Association For For Management 5 Approve to Purchase 100% Equity in a Company For For Management 6 Approve Release of Restrictions of For For Management Competitive Activities of Directors CHENG SHIN RUBBER INDUSTRY CO. LTD. Ticker: Security ID: Y1306X109 Meeting Date: June 15, 2011 Meeting Type: Annual Record Date: April 15, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2008 Business Operations Report For For Management Financial Statements 2 Approve 2010 Allocation of Income and For For Management Dividends 3 Approve Capital Increase and Issuance For For Management of New Shares 4 Amend Articles of Association For For Management 5 Elect Directors and Supervisors (Bundled) For For Management 6 Approve Release of Restrictions of Competitive For For Management Activities of Newly Elected Directors CHICONY ELECTRONICS CO., LTD. Ticker: Security ID: Y1364B106 Meeting Date: June 10, 2011 Meeting Type: Annual Record Date: April 11, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Amend Articles of Association For For Management 4 Approve Capitalization of 2010 For For Management Dividends and Employee Profit Sharing 5 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 6 Approve Amendments on the Procedures For For Management for Lending Funds to Other Parties 7 Approve to Amend Procedures Governing For For Management the Acquisition or Disposal of Assets 8 Approve to Amend Trading Procedures For For Management Governing Derivatives Products 9 Transact Other Business (Non-Voting) None None Management CHIMEI INNOLUX CORP Ticker: Security ID: Y4083P109 Meeting Date: June 28, 2011 Meeting Type: Annual Record Date: April 29, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Statement of Loss Appropriation For For Management 3 Amend Articles of Association For For Management 4 Approve Amendments on the Procedures For For Management for Lending Funds to Other Parties 5 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 6 Approve Domestic Increase of Cash None None Management Capital, Increase of Cash Capital and Issuance of New Shares to Participate 7 Transact Other Business (Non-Voting) None None Management CHINA STEEL CORPORATION Ticker: Security ID: Y15041109 Meeting Date: June 15, 2011 Meeting Type: Annual Record Date: April 15, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve Capitalization of 2010 Income For For Management and Dividends and Issuance of New Shares 4 Approve Increase in Cash Capital and For For Management Issuance of New Shares to Participate in the Issuance of Global Depository Receipt 5 Amend Articles of Association For For Management 6 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 7 Approve to Amend Rules and Procedures For For Management Regarding Shareholder's General Meeting 8 Approve Amendment to Rules of Procedure For For Management for Election of Directors and Supervisors 9 Approve Release of Restrictions of For For Management Competitive Activities of the Chairman of the Board 10 Approve Release of Restrictions of For For Management Competitive Activities of a Director 11 Approve Release of Restrictions of For For Management Competitive Activities of a Second Director 12 Approve Release of Restrictions of For For Management Competitive Activities of a Third Director COMPAL ELECTRONICS INC. Ticker: Security ID: Y16907100 Meeting Date: June 24, 2011 Meeting Type: Annual Record Date: April 25, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Amend Articles of Association For For Management 4 Approve Release of Restrictions of For For Management Competitive Activities of Directors 5 Approve Amendment to Rules of Procedure For For Management for Election of Directors and Supervisors 6 Transact Other Business (Non-Voting) None None Management CORETRONIC CORP(FRMLY OPTOMA CORP) Ticker: Security ID: Y1756P119 Meeting Date June 15, 2011 Meeting Type: Annual Record Date: April 15, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve Increase of Cash Capital and For For Management Issuance of Ordinary Shares or Participation in the Issuance of Global Depository Receipt 4 Approve Release of Restrictions of For For Management Competitive Activities of Directors DELTA ELECTRONICS INC. Ticker: Security ID: Y20263102 Meeting Date: June 24, 2011 Meeting Type: Annual Record Date: April 25, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and For For Management Dividends 3 Amend Articles of Association For For Management 4 Approve Amendment to Rules of Procedure For For Management for Election of Directors and Supervisors 5 Approve Release of Restrictions of For For Management Competitive Activities of Directors 6 Transact Other Business (Non-Voting) None None Management E INK HOLDINGS INC. Ticker: Security ID: Y2266Z100 Meeting Date: June 24, 2011 Meeting Type: Annual Record Date: April 25, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Amend Articles of Association For For Management Elect Su-Cheng Liu, a Representative of For For Management Cheng-Yu Co., Ltd., with Shareholder Number 6637 as Director Elect Show-Chung Ho, a Representative For For Management of Cheng-Yu Co., Ltd., with Shareholder Number 6637 as Director Elect Ho Yi-Da, a Representative of For For Management Cheng-Yu Co., Ltd., with Shareholder Number 6637 as Director Elect Cheng-Hao Lee, a Representative For For Management of Cheng-Yu Co., Ltd., with Shareholder Number 6637 as Director Elect Chuang-Chuang Tsai, a For For Management Representative of Yuen Foong Yu Paper Manufacturing Co., Ltd., with Shareholder Number 1 as Director Elect Chun-Chieh Huang, a For For Management Representative of Yuen Foong Yu Paper Manufacturing Co., Ltd., with Shareholder Number 1 as Director Elect Chen, Ten-Chung with ID Number For For Management A102064307 as Independent Director Elect Chen, Yung-Cheng with ID Number For For Management A121232601 as Independent Director Elect Ching-Yuan Chang, a For For Management Representative of Yuen Foong Paper Co., Ltd., with Shareholder Number 1254 as Supervisor Elect Li-Chun Hsiao, a Representative For For Management of Yuen Foong Paper Co., Ltd., with Shareholder Number 1254 as Supervisor 5 Approve Release of Restrictions of For For Management Competitive Activities of Newly Elected Directors and Their Representatives EVERLIGHT ELECTRONICS CO., LTD. Ticker: Security ID: Y2368N104 Meeting Date: June 10, 2011 Meeting Type: Annual Record Date: April 11, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve 2009 Cash Capital Increase and For For Management Change of the Funds Usage of the Local Unsecured Convertible Corporate Bonds 4 Amend Articles of Association For For Management 5 Approve Increase in Cash Capital and For For Management Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt 6 Approve to Amend Trading Procedures For For Management Governing Derivatives Products 7 Transact Other Business (Non-Voting) For For Management FAR EASTERN DEPARTMENT STORES LTD. Ticker: Security ID: Y24374103 Meeting Date: June 23, 2011 Meeting Type: Annual Record Date: April 22, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Amend Articles of Association For For Management 4 Approve Capitalization of Income and For For Management Dividends and Issuance of New Shares 5 Approve Amendment to Rules of Procedure For For Management for Election of Directors and Supervisors 6 Transact Other Business (Non-Voting) None None Management FAR EASTERN NEW CENTURY CORP Ticker: Security ID: Y24374103 Meeting Date: June 24, 2011 Meeting Type: Annual Record Date: April 25, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Amend Articles of Association 4 Approve Capitalization of Income and For For Management Dividends and Issuance of New Shares 5 Approve Amendment to Rules of Procedure For For Management for Election of Directors and Supervisors 6 Transact Other Business (Non-Voting) None None Management FORMOSA CHEMICAL AND FIBRE CORPORATION Ticker: Security ID: Y25946107 Meeting Date: June 17, 2011 Meeting Type: Annual Record Date: April 18, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve to Amend Rules and Procedures For For Management Regarding Shareholder's General Meeting 4 Transact Other Business (Non-Voting) None None Management FORMOSA INTERNATIONAL HOTELS CORPORATION Ticker: Security ID: Y2603W109 Meeting Date: June 24, 2011 Meeting Type: Annual Record Date: April 25, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve Capitalization of Capital Reserve and Issuance of New Shares For For Management FORMOSA PLASTICS CORP. Ticker: Security ID: Y26095102 Meeting Date: June 20, 2011 Meeting Type: Annual Record Date: April 21, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Amend Articles of Association For For Management 4 Approve Amendments on the Procedures For For Management for Lending Funds to Other Parties 5 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 6 Approve to Amend Rules and Procedures For For Management Regarding Shareholder's General Meeting 7 Transact Other Business (Non-Voting) None None Management FOXCONN TECHNOLOGY CO. LTD (FRMLY Q-RUN TECHNOLOGY CO LTD) Ticker: Security ID: Y3002R105 Meeting Date: June 8, 2011 Meeting Type: Annual Record Date: April 8, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve Capitalization of Income and For For Management Dividends and Issuance of New Shares 4 Amend Articles of Association For For Management 5 Transact Other Business None None Management FUBON FINANCIAL HOLDING CO. LTD. Ticker: Security ID: Y26528102 Meeting Date: June 24, 2011 Meeting Type: Annual Record Date: April 25, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve Capitalization of Income and For For Management Dividends and Issuance of New Shares 4 Approve the Plan of Long-term Fund Raising For For Management Elect CHANG Hong-Chang with ID Number For For Management B101251576 as Independent Director Elect CHEUNG Chi-Yan Louis with For For Management Shareholder Number E880683(0) as Independent Director Elect TING Ting-Yu Timothy with ID For For Management Number A104351241 as Independent Elect CHEN Kok-Choowith ID Number For For Management A210358712 as Independent Director 6 Approve Release of Restrictions of For For Management Competitive Activities of Directors GIANT MANUFACTURING COMPANY LTD Ticker: Security ID: Y2708Z106 Meeting Date: June 15, 2011 Meeting Type: Annual Record Date: April 15, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Amend Articles of Association For For Management 4 Transact Other Business (Non-Voting) None None Management GREAT WALL ENTERPRISES CO. LTD. Ticker: Security ID: Y2866P106 Meeting Date: June 17, 2011 Meeting Type: Annual Record Date: April 18, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve Capitalization of 2010 Income For For Management and Dividends and Issuance of New Shares 4 Approve to Amend Trading Procedures For For Management Governing Derivatives Products 5 Approve Release of Restrictions of For For Management Competitive Activities of Directors 6 Amend Articles of Association For For Management 7 Transact Other Business (Non-Voting) None None Management HON HAI PRECISION INDUSTRY CO. LTD. Ticker: Security ID: Y36861105 Meeting Date: June 8, 2011 Meeting Type: Annual Record Date: April 8, 2011 Mgt Rec Vote Cast Sponsor Proposal 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve Capitalization of Income and For For Management Dividends and Issuance of New Shares 4 Approve Increase of Cash Capital and For For Management Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt 5 Amend Articles of Association For For Management 6 Transact Other Business None None Management HTC CORPORATION Ticker: Security ID: Y3732M103 Meeting Date: June 15, 2011 Meeting Type: Annual Record Date: April 15, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve Capitalization of 2010 For For Management Dividends and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Approve to Amend Procedures Governing For For Management the Acquisition or Disposal of Assets Elect David Bruce Yoffie with For For Management Shareholder Number 19540707DA as Director Elect Jerry H.C. Chu with ID Number For For Management A121108388 as Supervisor 7 Approve Release of Restrictions of For For Management Competitive Activities of Directors 8 Transact Other Business (Non-Voting) None None Management LITE-ON TECHNOLOGY CORP. Ticker: Security ID: Y5313K109 Meeting Date: June 22, 2011 Meeting Type: Annual Record Date: April 22, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve Capitalization of 2010 For For Management Dividends and Employee Profit Sharing 4 Transact Other Business (Non-Voting) None None Management LUMAX INTERNATIONAL CORP. LTD Ticker: Security ID: Y5360C109 Meeting Date: June 15, 2011 Meeting Type: Annual Record Date: April 15, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends 3 Approve Capitalization of 2010 Income For For Management and Dividends and Issuance of New Shares 4 Amend Articles of Association For For Management MEDIATEK INC. Ticker: Security ID: Y5945U103 Meeting Date: June 15, 2011 Meeting Type: Annual Record Date: April 15, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve to Merge Ralink Technology Corp For For Management via Shares Swap by New shares Issuance 4 Approve Amendments on the Procedures For For Management for Lending Funds to Other Parties and Procedures for Endorsement and Guarantees 5 Amend Articles of Association For For Management 6 Approve Amendment to Rules of Procedure For For Management for Election of Directors and Supervisors 7 Transact Other Business (Non-Voting) None None Management MERIDA INDUSTRY CO., LTD. Ticker: Security ID: Y6020B101 Meeting Date: June 24, 2011 Meeting Type: Annual Record Date: April 25, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and For For Management Dividends NAN YA PLASTICS CORP Ticker: Security ID: Y62061109 Meeting Date: June 21, 2011 Meeting Type: Annual Record Date: April 22, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Amend Articles of Association For For Management 4 Approve to Amend Rules and Procedures For For Management Regarding Shareholder's General Meeting 5 Approve Release of Restrictions of For For Management Competitive Activities of Directors and Their Representatives 6 Approve Proposal of By-Election of an For For Management Independent Director 7 Elect Yun-Peng Chu with ID Number For For Management H100450731 as Independent Director 8 Transact Other Business (Non-Voting) None None Management PEGATRON CORP. Ticker: Security ID: Y6784J100 Meeting Date: June 24, 2011 Meeting Type: Annual Record Date: April 25, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Amend Approve to Amend Procedures Governing For For Management the Acquisition or Disposal of Assets 4 Amend Articles of Association For For Management POU CHEN CORP Ticker: Security ID: Y70786101 Meeting Date: March 2, 2011 Meeting Type: Special Record Date: January 31, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve to Amend Procedures Governing For For Management the Acquisition or Disposal of Assets 2 Approve Investment in Nanshan Life For For Management Insurance Co., Ltd. via Joint Venture 3 Transact Other Business None None Management POU CHEN CORP Ticker: Security ID: Y70786101 Meeting Date: June 15, 2011 Meeting Type: Annual Record Date: April 15, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve to Amend Procedures Governing Management the Acquisition or Disposal of Assets For For 4 Approve Amendments on the Procedures For For Management for Lending Funds to Other Parties 5 Approve Release of Restrictions of For For Management Competitive Activities of Representatives of Institutional Directors 6 Transact Other Business (Non-Voting) None None Management POWERTECH TECHNOLOGY INC Ticker: Security ID: Y7083Y103 Meeting Date: June 24, 2011 Meeting Type: Annual Record Date: April 25, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve Capitalization of 2010 Income and For For Management Dividends 4 Amend Articles of Association For For Management 5 Amend Operating Procedures for Loan of For For Management Funds to Other Parties, and Endorsement and Guarantee 6 Approve to Amend Procedures Governing For For Management the Acquisition or Disposal of Assets 7 Approve Increase of Cash Capital and For For Management Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt or Domestic Increase of Cash Capital Elect Mr. D.k. Tsai with Shareholder For For Management Number 641 as Director Elect Mr. David Sun, a Representative For For Management of Ktc-tu Corporation with Shareholder Number 33709 as Director Elect Mr. C.c. Liao, a Representative For For Management of Ktc-tu Corporation with Shareholder Number 33709 as Director Elect Mr. Akira Tsujimoto, a For For Management Representative of Ktc-tu Corporation with Shareholder Number 33709 as Director Elect Mr. Brian Shieh, a Representative For For Management of Shi Ren Investment Stock Ltd. with Shareholder Number 2329 as Director Elect Mr. Yoshida Tohru, a For For Management Representative of Toshiba Memory Semiconductor Taiwan Corp. with Shareholder Number 2509 as Director Elect Mr. Shigeo Koguchi with ID Number For For Management Ms 2987174 as Independent Director Elect Mr. Quincy Lin with ID Number For For Management D100511842 as Independent Director Elect Mr. Wan-lai Cheng with For For Management Shareholder Number 195 as Independent Director Elect Mr. Mikechen, a Representative For For Management Ktc-sun Corporation with Shareholder Number 33710 as Supervisor Elect Mr. Tim Yeh, a Representative of For For Management Ktc-sun Corporation with Shareholder Number 33710 as Supervisor Elect Mr. Jasonliang, a Representative For For Management of Ktc-sun Corporation with Shareholder Number 33710 as Supervisor 9 Approve Release of Restrictions of For For Management Competitive Activities of Directors PRESIDENT CHAIN STORE CORP. Ticker: Security ID: Y7082T105 Meeting Date: June 22, 2011 Meeting Type: Annual Record Date: April 22, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Amend Articles of Association For For Management 4 Approve Amendment to Rules of Procedure For For Management for Election of Directors and Supervisors 5 Approve Amendments on the Procedures For For Management for Lending Funds to Other Parties 6 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 7 Transact Other Business (Non-Voting) None None Management QUANTA COMPUTER INC. Ticker: Security ID: Y7174J106 Meeting Date: June 24, 2011 Meeting Type: Annual Record Date: April 25, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve to Amend Procedures Governing For For Management the Acquisition or Disposal of Assets 4 Transact Other Business (Non-Voting) None None Management SHIN ZU SHING CO., LTD. Ticker: Security ID: Y7755T101 Meeting Date: June 15, 2011 Meeting Type: Annual Record Date: April 15, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Amend Articles of Association For For Management 4 Approve Release of Restrictions of For For Management Competitive Activities of Directors 5 Approve to Increase the Maximum Amount For For Management of Investment in People's Republic of SILICONWARE PRECISION INDUSTRIES CO. LTD. Ticker: Security ID: Y7934R109 Meeting Date: June 22, 2011 Meeting Type: Annual Record Date: April 22, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Amend Articles of Association For For Management 4 Approve Amendment to Rules of Procedure For For Management for Election of Directors and Supervisors 5 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees Elect Bough Lin with Shareholder Number For For Management 3 as Director Elect Chi-wen Tsai with Shareholder For For Management Number 6 as Director Elect Wen-lung Lin with Shareholder For For Management Number 18 as Director Elect Yen-chun Chang with Shareholde For For Management Number 5 as Director Elect Wen-jung Lin with Shareholder For For Management Number 30 as Director Elect Cheng-chich Huang with For For Management Shareholder Number 1859 as Director Elect Ing-dar Liu with Shareholder For For Management Number 165941 as Director Elect Jing-shan Aur with Shareholder For For Management Number 245652 as Director Elect Hsiao-yu Lo with Shareholder For For Management Number 77800 as Director Elect Wen-lung Cheng with Shareholder For For Management Number 8 as Supervisor Elect Wen-ching Lin with Shareholder For For Management Number 36 as Supervisor Elect Yu-hu Liu with Shareholder Number For For Management 12 as Supervisor 7 Approve Release of Restrictions of For For Management Competitive Activities of Newly Elected Directors 8 Transact Other Business (Non-Voting) None None Management SIMPLO TECHNOLOGY CO., LTD. Ticker: Security ID: Y7987E104 Meeting Date: June 9, 2011 Meeting Type: Annual Record Date: April 8, 2011 Proposal Mgt Rec Vote Cast Sponsor For For Management 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve Capitalization of Income and For For Management Dividends and Issuance of New Shares 4 Amend Articles of Association For For Management 5 Approve to Amend Procedures Governing For For Management the Acquisition or Disposal of Assets Elect Sung, Fu-Hsiang with ID Number For For Management J100119745 as Director Elect Chen, Tai-Ming with ID Number For For Management A121552368 as Independent Director Elect Hsueh, Pin-Pin with ID Number For For Management A221369374 as Independent Director Elect Wang, Chen-Hua with ID Number For For Management L101796425 as Independent Director Elect Hung, Yu-Te with ID Number For For Management B100585242 as Independent Director Elect a Representative from Bao Shin For For Management International Investment Co., Ltd. with Elect Wang, Sheng-Yu with ID Number For For Management T121833613 as Director Elect a Representative from TLC Capital For For Management Co., Ltd. with ID Number 27927067 as Supervisor Elect Kang, Jung-Pao with ID Number For For Management E100042950 as Supervisor Elect Hsu, Li-Yu with ID Number For For Management J200604625 as Supervisor SYNNEX TECHNOLOGY INTERNATIONAL CORP. Ticker: Security ID: Y8344J109 Meeting Date: June 10, 2011 Meeting Type: Annual Record Date: April 11, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Amend Articles of Association For For Management 4 Approve Amendments on the Procedures For For Management for Lending Funds to Other Parties and Procedures for Endorsement and Guarantees 5 Transact Other Business (Non-Voting) None None Management TAIWAN CEMENT CORP. Ticker: Security ID: Y8415D106 Meeting Date: June 22, 2011 Meeting Type: Annual Record Date: April 22, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Amend Articles of Association For For Management 4 Transact Other Business (Non-Voting) None None Management TAIWAN GLASS INDUSTRIAL CORP. Ticker: Security ID: Y8420M109 Meeting Date: May 25, 2011 Meeting Type: Annual Record Date: May 25, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Financial Statements For For Management 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve Proposal of 2011 Capital For For Management Increase and Issuance of New Shares 4 Amend Articles of Association For For Management TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Ticker: Security ID: Y84629107 Meeting Date: June 9, 2011 Meeting Type: Annual Record Date: April 11, 2011 Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve Amendments on the Procedures For For Management for Lending Funds to Other Parties and Procedures for Endorsement and Guarantees 4 Approve Transfer of TSMC's Solar For For Management Business and Solid State Lighting Business into Two New TSMC Wholly Owned Companies Respectively, and to Further Approve the "Solar Business Transfer Plan" and "Solid State Lighting Business Transfer Plan" Approve By-Election of Gregory C. Chow For For Management as Independent Director Approve By-Election of Kok-Choo Chen For For Management Independent Director 6 Transact Other Business None None Management TECO ELECTRIC & MACHINERY CO. LTD. Ticker: Security ID: Y8563V106 Meeting Date: June 10, 2011 Meeting Type: Annual Record Date: April 11, 2011 Mgt Rec Vote Cast Sponsor Proposal 1 Approve 2010 Business Operations Repor For For Management and Financial Statements 2 Approve 2010 Allocation of Income andDividends For For Management 3 Amend Articles of Association For For Management 4 Approve Amendment to Rules of Procedure For For Management for Election of Directors and Supervisors TINGYI (CAYMAN ISLANDS) HOLDING CO. Security ID: G8878S103 Ticker: Meeting Type: Special Meeting Date: November 11, 2010 Record Date: November 8, 2010 Mgt Rec Vote Cast Sponsor Proposal 1 Approve TZCI Supply Agreement and For For Management Related Annual Caps 2 Approve TFS Supply Agreement and For For Management Related Annual Caps TINGYI (CAYMAN ISLANDS) HOLDING CO. Security ID: G8878S103 Meeting Type: Annual Ticker: June 10, 2011 Meeting Date: June 7, 2011 Record Date: Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory Reports For For Management 2 Approve Final Dividend For For Management 3.a Reelect Ryo Yoshizawa as Director For For Management 3.b Reelect Wu Chung-Yi as Director and For For Management Authorize Board to Fix His Remuneration 3.c Reelect Junichiro Ida as Director and For For Management Authorize Board to Fix His Remuneration 4 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares TUNG HO STEEL ENTERPRISE CORP. Security ID: Y90030100 Ticker: Meeting Type: Annual Meeting Date: June 24, 2011 Record Date: April 25, 2011 Mgt Rec Vote Cast Sponsor Proposal 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management Elect Hou Zhengxiong, a Representative For For Management of Shenyuan Investment Co., Ltd. with Shareholder Number 132 as Director Elect Houwang Shuzhao, a Representative For For Management of Shenyuan Investment Co., Ltd.with Shareholder Number 132 as Director Elect Hou Jieteng, a Representative For For Management Shenyuan Investment Co., Ltd. with Shareholder Number 132 as Director Elect Hou Yushu, a Representative of For For Management Shenyuan Investment Co., Ltd. with Shareholder Number 132 as Director Elect Lin Chaohe, a Representative of For For Management Shenyuan Investment Co., Ltd. with Shareholder Number 132 as Director Elect Hou Bowen, a Representative of For For Management Ruiheting Construction and Development Co., Ltd. with Shareholder Number 121832 as Director Elect Huang Zhiming with Shareholder For For Management Number 32 as Director Elect Chen Baohe with Shareholder For For Management Number 25 as Director Elect Hou Yanliang with Shareholder For For Management Number 130120 as Director Elect Zhang Xuefeng, a Representative For For Management of Lixin Investment Co., Ltd. with Shareholder Number 210550 as Supervisor Elect Ke Yuanyu, a Representative of For For Management Hezhao Investment Co., Ltd. with Shareholder Number 273462 as Supervisor 4 Approve Release of Restrictions of For For Management Competitive Activities ofDirectors and Their Representatives TXC CORP. Security ID: Y90156103 Ticker: Meeting Type: Annual Meeting Date: June 10, 2011 Record Date: April 11, 2011 Mgt Rec Vote Cast Sponsor Proposal 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve Capitalization of Income and For For Management Dividends and Issuance of New Shares 4 Approve Release of Restrictions of Competitive Activities of Directors For For Management U-MING MARINE TRANSPORT CORP. Security ID: Y9046H102 Meeting Type: Annual Ticker: Meeting Date: June 8, 2011 Record Date: April 8, 2011 Mgt Rec Vote Cast Sponsor Proposal 1 Approve 2010 Financial Statements For For Management 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Amend Articles of Association For For Management 4 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees and Procedures for Lending Funds to Other Parties 5 Transact Other Business (Non-Voting) None None Management UNI-PRESIDENT ENTERPRISES CORP. Security ID: Y91475106 Ticker: Meeting Type: Annual Meeting Date: June 23, 2011 Record Date: April 22, 2011 Mgt Rec Vote Cast Sponsor Proposal 1 Approve 2010 Business Operations Repor For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve to Increase the Indirect For For Management Investment in People's Republic of China 4 Approve Capital Increase and Issuance For For Management of New Shares 5 Approve to Raise Fund by Increase of For For Management Cash Capital and Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt or Domestic Increase of Cash Capital According to the Market and Business Conditions 6 Amend Articles of Association For For Management 7 Approve to Amend Rules and Procedures For For Management Regarding Board of Directors' Meeting 8 Approve Amendment to Rules of Procedure For For Management for Election of Directors and Supervisors 9 Approve to Amend Rules and Procedures For For Management Regarding Shareholder's General Meeting 10 Transact Other Business (Non-Voting) None None Management UNITED MICROELECTRONICS CORP Security ID: Y92370108 Ticker: Meeting Type: Annual Meeting Date: June 15, 2011 Record Date: April 15, 2011 Mgt Rec Vote Cast Sponsor Proposal 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Amend Articles of Association For For Management 4 Approve Amendment to Rules of Procedure For For Management for Election of Directors and Supervisors WALSIN LIHWA CORP OF TAIWAN Security ID: Y9489R104 Ticker: Meeting Type: Annual Meeting Date: June 17, 2011 Record Date: April 18, 2011 Mgt Rec Vote Cast Sponsor Proposal Management 1 Approve 2010 Business Operations Report For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve Increase in Cash Capital and For For Management Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt 4 Approve Amendments on the Procedures For For Management for Lending Funds to Other Parties 5 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 6 Approve to Amend Trading Procedures For For Management Governing Derivatives Products Elect Yu-Lon, Chiao with Shareholder For For Management Number 9230 as Director Elect Yu-Cheng, Chiao with Shareholder For For Management Number 172 as Director Elect Yu-Hwei, Chiao with Shareholder For For Management Number 175 as Director Elect Yu-Heng, Chiao with Shareholder For For Management for Endorsement and Guarantees Number 183 as Director Elect Yu-Chi, Chiao with Shareholder For For Management Number 20374 as Director Elect Hui-Ming, Cheng with Shareholder For For Management Number 583705 as Director Elect Jih-Chang, Yang with ID Number For For Management A103103125 as Director Elect Yi-Yi , Tai with ID Number For For Management P100017446 as Director Elect Wen Chung, Chang with Shareholder For For Management Number 503772 as Director Elect a Representative of Win For For Management Number 350947 as Director Elect a Representative of Tien Mu For For Management Investment Co. Ltd with Shareholder Number 18355 as Director Elect Wen-Yuan, Chu with Shareholder For For Management Number 315 as Supervisor Elect Yuan-Chi, Chao with Shareholder For For Management Number 61738 as Supervisor Elect a Representative of Walsin For For Management Technology Corp with Shareholder Number 186596 as Supervisor 8 Amend Articles of Association For For Management Investment Co., Ltd with Shareholder 9 Approve Amendment to Rules of Procedure For For Management for Election of Directors and Supervisors WANT WANT CHINA HOLDINGS LTD Security ID: G9431R103 Meeting Type: Annual Ticker: Meeting Date: April 28, 2011 Record Date: April 20, 2011 Mgt Rec Vote Cast Sponsor Proposal 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend for the Year For For Management Ended Dec. 31, 2010 3a Reelect Tsai Eng-Meng as Director For For Management 3b Reelect Chu Chi-Wen as Director For For Management 3c Reelect Tsai Wang-Chia as Director For For Management 3d Reelect Chan Yu-Feng as Director For For Management 3e Reelect Cheng Wen-Hsien as Director For For Management 3f Reelect Lee Kwang-Chou as Director For For Management 3g Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased Shares For Against Management WISTRON CORP Security ID: Y96738102 Ticker: Meeting Type: Annual Meeting Date: June 22, 2011 Record Date: April 22, 2011 Mgt Rec Vote Cast Sponsor Proposal 1 Approve 2010 Business Operations Reports and Financial Statements For For Management 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve Capitalization of Income and For For Management Dividends and Issuance of New Shares For For Management 4 Amend Articles of Association For For Management 5 Approve Increase of Cash Capital and Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt or Increase of Cash WPG HOLDINGS CO., LTD. Security ID: Y9698R101 Ticker: Meeting Type: Annual Meeting Date: June 22, 2011 Record Date: April 22, 2011 Mgt Rec Vote Cast Sponsor Proposal 1 Approve 2010 Business Operations Reports and Financial Statements For For Management 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve Proposal of Cash Dividend For For Management Distribution from Capital Reserves 4 Approve Capitalization of Capital For For Management Reserve and Issuance of New Shares 5 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees Elect Simon Huang with Shareholder For For Management Number 1 as Director Elect Mike Chang with Shareholder For For Management Number 5 as Director Elect T.L. Lin with Shareholder Number For For Management 2 as Director Elect K.Y. Chen with Shareholder Number For For Management 3 as Director Elect Thomas Pai with Shareholder For For Management Number 6 as Director Elect David Lai, a Representative of For For Management Fullerton Technology Co. , with Shareholder Number 4 as Director Elect Ken Hsu with Shareholder Number For For Management as Director Elect Henry Shaw, a Representative of For For Management Liang Xin Finance Co., Ltd., with Shareholder Number 20375 as Director Elect Ming-Jen Hsu, a Representative of For For Management M & M Capital Co., Ltd., with Shareholder Number 104678 as Director Elect K.D. TSENG with Shareholder For For Management Number 134074 as Director Elect Peter Huang with Shareholder For For Management Number 134081 as Director Elect Jack J. T. Huang with ID Number For For Management A100320106 as Independent Director Elect Chin-Yeong Hwang with ID Number For For Management G120051153 as Independent Director Elect Rong-Ruey Duh with ID Number For For Management D101417129 as Independent Director Shareholder Number 4 as Director Elect Yung-Hong Yu with ID Number For For Management F121292344 as Independent Director Elect Chao-Tang Yue with ID Number For For Management E101392306 as Independent Directo Shareholder Number 20375 as Director 7 Approve Release of Restrictions of For For Management Competitive Activities of Directors Shareholder Number 104678 as Director YOUNG FAST OPTOELECTRONICS CO., LTD. Security ID: Y98498101 Ticker: Meeting Type: Annual Meeting Date: June 15, 2011 Record Date: April 15, 2011 Mgt Rec Vote Cast Sponsor Proposal 1 ApproveApprove 2010 Business Operations For For Management and Financial Statements 2 Approve 2010 Allocation of Income and Dividends For For Management 3 Approve Capitalization of Profits and For For Management Capital Reserve and Issuance of New Shares 4 Approve to Amend Procedures Governing For For Management the Acquisition or Disposal of Assets 5 Approve Amendments on the Procedures For For Management for Lending Funds to Other Parties 6 Approve Amendments on the Procedures For For Management for Endorsement and Guarantees 7 Approve Amendment to Rules of Procedure For For Management for Election of Directors and Supervisors 8 Approve to Amend Rules and Procedures For For Management Regarding Shareholder's General Meeting 9 Approve to Formulate Scope and Rules For For Management for the Functions and Powers of Supervisors 10 Approve 5-Year Income Tax Exemption For For Management Regarding Cash Capital Increase in 2010 for Endorsement and Guarantees Elect Tejen Lin with Shareholder Number For For Management 3032 as Director Elect a Representative of Sol Young For For Management Enterprises Co., Ltd. with Shareholder Number 2395 as Director Elect Sheng-hui Chen with Shareholder For For Management Number 2375 as Director Elect Chih-chiang Pai with Shareholder For For Management Number 11 as Director Elect Yi-chuan Hsu with Shareholder For For Management Number 3051 as Director Elect Cheng-kun Kuo with Shareholder For For Management Number 3551 as Independent Director Elect Wei-lin Wang with Shareholder For For Management Number 3549 as Independent Director Elect a Representative of Hold-key For For Management Electric Wire & Cable Co., Ltd. with Shareholder Number 560 as Supervisor Elect Wen-cheng Wu with Shareholder For For Management Number 3543 as Supervisor NuElect Chia-yen Lin with Shareholder Number 55903 as Supervisor For For Management 12 Approve Release of Restrictions of For For Management Competitive Activities of Newly Elected Directors END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Shelton Greater China Fund By: (Signature and Title)* /s/ Stephen C. Rogers Stephen C. Rogers Chief Executive Officer Date: August 26, 2011
